DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claim 1. Claims 1-4 and 6-10 are pending.
	The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/17/2022, with respect to the 103 rejections over Zimmerman in view of Steffens have been fully considered but they are not persuasive.  
Applicant’s argument, as understood by Examiner, is that Steffens teaches that the feed streams 15 and 14 from the heat exchanger K to the first and second columns H and J are fed at the same height, and therefore, neither Steffens nor Zimmerman teach or suggest the limitations of claim 1 requiring “a portion of the upper part fraction of the first distillation column passed through the first heat exchanger is fed as a middle feed stream to the second distillation column, and a remaining portion of the upper part fraction of the first distillation column passed through the first heat exchanger is refluxed as an upper feed stream to the upper part of the first distillation column, and wherein a position of the middle feed stream is lower than a position of the upper feed stream.” Examiner respectfully disagrees.
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Zimmerman teaches that a portion of the upper part fraction of the first distillation column 10 passed through heat exchanger (condenser) 13 is fed via line 15 as a middle feed stream to the second distillation column 14, and a remaining portion of the upper part fraction of the first distillation column passed through the heat exchanger (condenser) 13 is refluxed via line 16 as an upper feed stream to the upper part of the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]). In other words, base Zimmerman already includes a middle feed stream fed to the second distillation column and an upper feed stream fed to an upper part of the first distillation column.
As detailed in the 103 rejection of claim 1 below, Steffens’ teachings would suggest to one of ordinary skill in the art, modifying Zimmerman by including a step of feeding heat of the upper part fraction recovered from the upper part of the first distillation column is to the second lower part fraction recovered from the second distillation column through a first heat exchanger, i.e. a first heat exchanger which functions as a condenser for the first column and a reboiler for the second column (in place of heat exchangers 13 and 32), wherein the upper part fraction of the first distillation column is fed to the first heat exchanger to supply heat from the upper part of the first distillation column to the second lower part fraction through the first heat exchanger, a portion of the upper part fraction of the first distillation column passed through the first heat exchanger is fed as a middle feed stream to the second distillation column, and a remaining portion of the upper part fraction of the first distillation column passed through the first heat exchanger is refluxed as an upper feed stream to the upper part of the first distillation column, in order to obtain a method having reduced need for external heating/cooling sources and increased efficiency.
Said modification of Zimmerman in view of Steffens merely involves replacing the condenser from the first column and the reboiler from the second column with a heat exchanger which functions as both the condenser for the first column and the reboiler for the second column, and thus, does not include any changes to the feed locations of the upper feed stream and the middle feed stream. Therefore, it is understood that in modified Zimmerman, a position of the middle feed stream in line 15 is lower than a position of the upper feed stream in line 16 (Zimmerman: Figure 1).
Furthermore, a person having ordinary skill in the art would have no motivation to change the feed locations of the upper and middle feed streams in making the modification in view of Steffens. On the contrary, the fact that Figure 1 shows the upper feed stream in line 16 as being at a position above a position of the middle feed stream in line 15 would suggest to one of ordinary skill in the art that a position of the middle feed stream in line 15 should be lower than a position of the upper feed stream in line 16. In particular, a person having ordinary skill in the art would recognize that the feed location is an important result effective variable in distillation, and that changing the feed location of a distillation column will impact the efficacy of the distillation. Thus, a person having ordinary skill in the art, in modifying Zimmerman in view of Steffens as described above would be motivated to keep the feed locations of the upper and middle feeds consistent with their locations in base Zimmerman. 
If it were not already the case in modified Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman such that a position of the middle feed stream in line 15 is lower than a position of the upper feed stream in line 16, in order to obtain a method wherein the upper and middle feed streams are fed to their respective columns at locations that are congruent with the teachings of Zimmerman.
	In view of the above, Examiner maintains that the claims are obvious over the combination of Zimmerman and Steffens. See 103 rejections below for details. 
 
	The following are new grounds of rejection, necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2008/0161618), hereafter referred to as Zimmerman, in view of Steffens et al. (JP 2005-343898), hereafter referred to as Steffens.
With regard to claim 1: Zimmerman teaches a method of refining a mixed C4 feed stream (Abstract), the method comprising:
Feeding a mixed C4 stream 11 containing n-butane, isobutane, and 1-butene to a first distillation column 10 (abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]).
Zimmerman does not explicitly teach that the mixed C4 feed stream 11 is raffinate-2. However, raffinate-2 is understood to be a stream comprised of mainly 2-butenes, 1-butnene, and butanes. As discussed above, the mixed C4 stream in Zimmerman contains n-butane, isobutane, and 1-butene. The mixed C4 stream further contains 2-butenes (abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]). Furthermore, the feed in Zimmerman may be withdrawn from a reaction processes that remove isobutene and butadiene (paragraphs [0015]-[0016]). It is understood that raffinate-2 is a feed stream which is obtained after separation of butadiene and isobutene from a mixed C4 stream. Therefore, although it is not explicitly taught, it is understood that the mixed C4 feed stream 11 in Zimmerman is raffinate-2.
In the alternative, the fact that the mixed C4 feed stream so closely resembles raffinate-2 would strongly suggest to one of ordinary skill in the art that the method of Zimmerman could be used to separate a raffinate-2 feed stream.
If it were not necessarily the case in Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmerman by using the method shown in Figure 1 to process a raffinate-2 feed stream, in order to obtain a predictably successful method of separating such a stream.
Obtaining a heavy stream containing n-butane from a lower part (bottom outlet line) 18 of the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]).
Recovering an upper part fraction containing 1-butene from an upper part (overhead line) 12 of the first distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Feeding the upper part fraction containing 1-butene to a second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Recovering, via product outlet line 29, a first lower part fraction rich in 1-butene recovered from a lower part (bottom outlet) 28 of the second distillation column 14 and a light stream containing isobutane from an upper part (overhead outlet) 23 of the second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Zimmerman does not explicitly teach that the heavy stream containing n-butane in outlet line 18 is a heavy raffinate-3. However, as discussed above, the feed stream in Zimmerman (or modified Zimmerman) is raffinate-2. Raffinate-3 is understood to be a C4 residual obtained after the separation of 1-butene from raffinate-2. The heavy stream 18 containing n-butane has been separated from 1-butene by the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]). Therefore, it is understood that said heavy stream 18 is a heavy raffinate-3 stream. Note: Said stream is “heavy” at least in the sense that it is obtained as a bottoms product.
Zimmerman does not explicitly teach that the light stream containing isobutane in outlet line 23 is a light raffinate-3. However, as discussed above, the feed stream in Zimmerman (or modified Zimmerman) is raffinate-2. Raffinate-3 is understood to be a C4 residual obtained after the separation of 1-butene from raffinate-2. The light stream 23 containing isobutane has been separated from 1-butene by the second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]). Therefore, it is understood that said light stream 23 is a light raffinate-3 stream. Note: Said stream is “light” at least in the sense that it is obtained as an overhead product.
Zimmerman teaches that heat is removed from the upper part fraction recovered from the upper part 12 of the first distillation column 10 using a heat exchanger (condenser) 13 (Figure 1, paragraphs [0010], [0011], [0038]). Zimmerman also teaches feeding heat to a second lower part fraction obtained from the lower part 28 of the second distillation column 14 using a heat exchanger 32 (Figure 1, paragraphs [0010], [0011], [0038]).
Zimmerman teaches that a portion of the upper part fraction of the first distillation column 10 passed through heat exchanger (condenser) 13 is fed via line 15 as a middle feed stream to the second distillation column 14, and a remaining portion of the upper part fraction of the first distillation column passed through the heat exchanger (condenser) 13 is refluxed via line 16 as an upper feed stream to the upper part of the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]).
As can be seen in Figure 1, in Zimmerman, a position of the middle feed stream in line 15 is lower than a position of the upper feed stream in line 16 (Figure 1). At the very least, the fact that Figure 1 shows the upper feed stream in line 16 as being at a position above a position of the middle feed stream in line 15 would suggest to one of ordinary skill in the art that a position of the middle feed stream in line 15 should be, or at least can be, lower than a position of the upper feed stream in line 16 (Figure 1).
Zimmerman is silent to feeding heat of the upper part fraction recovered from the upper part of the first distillation column is to the second lower part fraction recovered from the lower part of the second distillation column through a first heat exchanger, wherein the upper part fraction of the first distillation column is fed to the first heat exchanger to supply heat from the upper part of the first distillation column to the second lower part fraction through the first heat exchanger, a portion of the upper part fraction of the first distillation column passed through the first heat exchanger is fed as a feed stream to the second distillation column, and a remaining portion of the upper part fraction of the first distillation column passed through the first heat exchanger is refluxed to the upper part of the first distillation column.
However, such a manner of supplying heat from an overhead fraction of a first column in a series to bottom fraction of a second column second column in a series is known in the art. For example, Steffens teaches a distillation method wherein a first distillation column H yields an upper part fraction 13, and wherein a second distillation column J yields a first lower part fraction 16 and a second lower part fraction, i.e. the stream fed to heat exchanger (evaporator) K (Figure 2, paragraphs [0031]-[0034] of Espacenet translation), the method of Steffens comprising: feeding heat of the upper part fraction 13 of the first distillation column H to the second lower part fraction of the second distillation column J through a first heat exchanger (evaporator) K, wherein the upper part fraction of the first distillation column H is fed to the first heat exchanger to supply heat from the upper part of the first distillation column H to the second lower part fraction through the first heat exchanger K, a portion of the upper part fraction of the first distillation column H passed through the first heat exchanger K is fed as a feed stream 14 to the second distillation column J, and a remaining portion of the upper part fraction of the first distillation column passed through he first heat exchanger is refluxed as stream 15 to the upper part of the first distillation column (Figure 2, paragraphs [0031]-[0034] of Espacenet translation). A person having ordinary skill in the art will recognize that said method of Steffens allows for the first and second distillation columns therein to operate with greater efficiency. In particular, a person having ordinary skill in the art would recognize that exchanging heat between the upper part fraction 13 and the second lower part fraction in the first heat exchanger K will allow for cooling/condensing of the upper part fraction 13 and heating/boiling of the second lower part fraction without the use of an additional cooling fluid (e.g. chilled water) or an additional heating fluid (e.g. steam).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmerman in view of Steffens by including a step of feeding heat of the upper part fraction recovered from the upper part of the first distillation column is to the second lower part fraction recovered from the second distillation column through a first heat exchanger, i.e. a first heat exchanger which functions as a condenser for the first column and a reboiler for the second column (in place of heat exchangers 13 and 32), wherein the upper part fraction of the first distillation column is fed to the first heat exchanger to supply heat from the upper part of the first distillation column to the second lower part fraction through the first heat exchanger, a portion of the upper part fraction of the first distillation column passed through the first heat exchanger is fed as a middle feed stream to the second distillation column, and a remaining portion of the upper part fraction of the first distillation column passed through the first heat exchanger is refluxed as an upper feed stream to the upper part of the first distillation column, in order to obtain a method having reduced need for external heating/cooling sources and increased efficiency.
As discussed above, in Zimmerman, a position of the middle feed stream in line 15 is lower than a position of the upper feed stream in line 16 (Figure 1). The above modification of Zimmerman in view of Steffens merely involves replacing the condenser from the first column and the reboiler from the second column with a heat exchanger which functions as both the condenser for the first column and the reboiler for the second column, and thus, does not include any changes to the feed locations of the upper feed stream and the middle feed stream. Therefore, it is understood that in modified Zimmerman, a position of the middle feed stream in line 15 is lower than a position of the upper feed stream in line 16 (Zimmerman: Figure 1).
In the unlikely alternative, the fact that Figure 1 shows the upper feed stream in line 16 as being at a position above a position of the middle feed stream in line 15 would suggest to one of ordinary skill in the art that a position of the middle feed stream in line 15 should be lower than a position of the upper feed stream in line 16. In particular, a person having ordinary skill in the art would recognize that the feed location is an important result effective variable in distillation, and that changing the feed location of a distillation column will impact the efficacy of the distillation. Thus, a person having ordinary skill in the art, in modifying Zimmerman in view of Steffens as described above would be motivated to keep the feed locations of the upper and middle feeds consistent with their locations in base Zimmerman.
If it were not already the case in modified Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman such that a position of the middle feed stream in line 15 is lower than a position of the upper feed stream in line 16, in order to obtain a method wherein the upper and middle feed streams are fed to their respective columns at locations that are congruent with the teachings of Zimmerman.
With regard to claim 2: Modified Zimmerman does not explicitly teach that the raffinate-2 fed to the first distillation column contains isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less.
However, as discussed above, the raffinate-2 feed to the first distillation column in modified Zimmerman contains 1-butene (Zimmerman: abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]). Furthermore, the raffinate-2 feed stream in modified Zimmerman may contain isobutene amount of 10 vol% or less (Zimmerman: paragraph [0015]). A person having ordinary skill in the art would recognize that raffinate-2 feed streams having 10 vol% or less isobutene include raffinate-2 feed streams containing isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman selecting a raffinate-2 feed stream containing isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less to feed to the first distillation column, in order to obtain a predictably functional distillation method for distilling a feed stream in congruence with the teachings of Zimmerman. 
With regard to claim 3: Modified Zimmerman is silent to the operating pressure of the second distillation column being 4.7 kgf/cm2 or more.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. It is well understood that distillation processes will not proceed as intended if pressure is too high or too low. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman by optimizing the pressure in the second distillation column, i.e. such that the pressure in the second distillation column is 4.7 kgf/cm2 or more, in order to obtain a predictably functional distillation process.  
With regard to claim 4: Modified Zimmerman is silent to the operating pressure of the first distillation column being higher than the operating pressure of the second distillation column by 3.5 kgf/cm2 or more.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. It is well understood that distillation processes will not proceed as intended if pressure is too high or too low. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman by optimizing the pressure in the first distillation column, i.e. such that the pressure in the first distillation column is higher than the operating pressure of the second distillation column by 3.5 kgf/cm2 or more, in order to obtain a predictably functional distillation process.
With regard to claim 6: Modified Zimmerman includes steps of heating the second lower part fraction as it is fed through the first heat exchanger and refluxing the second lower part fraction to the second distillation column 14 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038], see claims 1 and 5 above for further details).
With regard to claim 7: The first lower part fraction of the second distillation column 14 is reheated and refluxed (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).
With regard to claim 8: In modified Zimmerman, the first heat exchanger which functions as a condenser for the first column 10 and a reboiler for the second column 14, i.e. in place of heat exchangers 13 and 32 from base Zimmerman (see rejection of claim 1 above for details). Therefore, in modified Zimmerman all of the upper part fraction 12 of the first distillation column 10 is feed to the first heat exchanger, and a separate condenser is not provided in the upper part of the first distillation column 10 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038], see claims 1 and 5 above for further details).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Steffens, as applied to claim 1 above, and in further view of Gomez (US 2019/0264115).
 With regard to claim 9: In modified Zimmerman, a portion of the heavy raffinate-3 recovered from the lower part of the first distillation column is reheated using heat exchanger 22 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]). In modified Zimmerman, a portion of the heavy raffinate-3 is recovered in line 19 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).
Modified Zimmerman is silent to the heavy raffinate-3 being used to preheat the raffinate-2 fed to the first distillation column using a second heat exchanger before being recovered.
However, it is known in the art to use bottom product streams to heat distillation column feed streams. For Example, Gomez teaches a method using a distillation column 24 to separate a hydrocarbon feed stream 25, wherein the feed stream is preheated in heat exchanger E4 using a bottom product stream 27/30 prior to recovery of said bottom product stream (abstract, Figure 3, paragraph [0066]-[0068]). A person having ordinary skill in the art would recognize that preheating a distillation column feed stream using the bottom product stream thereof would reduce the need for an external heat source, improving energy efficiency of the process.
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Zimmerman in view of Gomez by used using the heavy raffinate-3 bottom stream from the first distillation column to preheat the raffinate-2 fed to the first distillation column using a second heat exchanger before recovering the heavy raffinate-3, in order to reduce the need for an external heat source, improving energy efficiency of the process.
With regard to claim 10: A portion of the heavy raffinate3 that is reheated using heat exchanger 22 after being recovered from the lower part of the first distillation 10 column is refluxed (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772